 

 

 

&

sa HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-mj-00038-EPG Document4 Filed 09/07/21 Page 1 of 2

PHILLIP A. TALBERT F | L E D

Acting United States Attorney
KAREN A. ESCOBAR

Assistant United States Attorney SEP
2500 Tulare Street, Suite 4401 02 202 1
Fresno, CA 93721 CLERK y a“
Telephone: (559) 497-4000 ay EASTERN DS STRICT couse
Facsimile: (559) 497-4099 UNOF CALIFORNIA
BF Erg A
Attorneys for Plaintiff
United States of America
\ IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 1:20-MJ-00038 EPG
Plaintiff, GOVERNMENT MOTION TO DISMISS AND
ORDER THEREON
Vv.

DAGOBERTO FRANCO PENALOZA,

Defendant.

 

 

The United States of America, by and through its undersigned counsel, hereby moves for
dismissal of the above-captioned matter for the following reason.

At the time that the government sought the complaint and issuance of a warrant in this matter for
a-violation of 18 U.S.C. §1071, we anticipated the filing of state charges. However, the Merced County
District Attorney’s Office has not made a charging decision on the underlying case in this matter. It is
therefore requested that this matter be dismissed and the arrest warrant that issued herein be recalled.

Dated: September 1, 2021 PHILLIP A. TALBERT
Acting United States Attorney

By: /s/ KAREN A. ESCOBAR

 

KAREN A. ESCOBAR
Assistant United States Attorney

MOTION TO DISMISS AND PROPOSED ORDER

 
 

 

 

 

- WwW WN

Ss NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

“27

28

 

 

Case 1:20-mj-00038-EPG Document 4 Filed 09/07/21 Page 2 of 2
ORDER

IT IS SO ORDERED this 2 day of Sen bts, 2021.
C. p >
at: _

ERICA P. GROSJEAN™7”
U.S. MAGISTRATE JUDGE

MOTION TO DISMISS AND PROPOSED ORDER

1

 
